TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00054-CV



                                         J. S., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
          NO. 200022CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant J. S. filed his notice of appeal on January 31, 2022. The appellate

record was complete on February 17, 2022, making appellant’s brief due on March 9, 2022. On

March 9, 2022, counsel for appellant submitted a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Rick Dunbar to file appellant’s

brief no later than March 29, 2022. If the brief is not filed by that date, counsel may be required

to show cause why he should not be held in contempt of court.
              It is ordered on March 16, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                                 2